NOT FOR PUBLICATION                           FILED
                                                                          SEP 16 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND CROSS,                                  No. 19-15929

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00220-CKJ

 v.
                                                MEMORANDUM*
U.S. DEPARTMENT OF THE INTERIOR,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Raymond Cross appeals pro se from the district court’s judgment dismissing

for lack of subject matter jurisdiction his action challenging a determination by the

Bureau of Indian Affairs Superintendent regarding the number of tribal signatories

needed to initiate a secretarial election. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Hajro v. U.S. Citizenship & Immigration Servs., 811

F.3d 1086, 1098 (9th Cir. 2016). We affirm.

      The district court properly dismissed Cross’s action for lack of subject

matter jurisdiction under the Administrative Procedure Act because the Bureau’s

calculation of signatures is not a final agency decision. See Bennett v. Spear, 520

U.S. 154, 178 (1997) (for an agency action to be final, it “must mark the

consummation of the agency’s decisionmaking process” and must be “one by

which rights or obligations have been determined, or from which legal

consequences will flow” (internal quotation marks omitted)); Rattlesnake Coal. v.

EPA, 509 F.3d 1095, 1104 (9th Cir. 2007) (federal courts lack subject matter

jurisdiction to hear claim if plaintiff does not identify final agency action).

      Cross’s motions for oral argument (Docket Entry Nos. 19 and 21) are

denied. Cross’s motion for supplementation of the judicial record (Docket Entry

No. 23) is granted.

      AFFIRMED.




                                           2                                      19-15929